      Case 1:20-cv-00134-JRH-BKE Document 8 Filed 11/19/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA


                                  AUGUSTA DIVISION


JEREMY JOHN WELLS; ALAN LEE
ROMERO; MICHAEL BRANDON HILL;
JOSHUA WESTOVER; and MATTHEW
FREETHY-SWIMM,

              Plaintiffs,

       V.                                               CV 120-134


WARDEN EDWARD PHILBIN; UNIT
MANAGER CLIFORD BROWN;
CORRECTION OFFICER FLUKER;
CORRECTION OFFICER MOSS;
CORRECTION OFFICER WADE;
CORRECTION OFFICER EVERET; and
CORRECTION OFFICER WOODS,

              Defendants.



                                        ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES without prejudice the above-captioned case, DIRECTS the Clerk to file and

docket this Order and the instant complaint in five new lawsuits, with the same filing dates

and five separate case numbers, and DIRECTS the Clerk to docket Mr. Wells's and Mr.

Romero's motions to proceed in forma pauperis ("IFP"), (doc. nos. 3, 6), and Mr. Wells's

inmate account statement, (doc. no. 7), into the new case associated with them. Once the
      Case 1:20-cv-00134-JRH-BKE Document 8 Filed 11/19/20 Page 2 of 2



five new lawsuits are opened, all Plaintiffs, except Mr. Wells and Mr. Romero, must submit

their own motions to proceed IFP or pay the full filing fee within twenty-one days of the date

the Clerk opens the case.

        SO ORDERED this _/_^^ay of November, 2020, at Augusta, Georgia.


                                                lND^ hall, Cn-IIEF JUDGE
                                           UNlTECfSTATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA
